United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                              Nos. 01-3531/3532
                                ___________

In re: Marilyn M. Moss, also known       *
as Marilyn M. Bryant, also known as      *
Marilyn Margaret Bryant, also known      *
as Marilyn Moss Bryant, also known as    *
M. Margaret Bryant, also known as        *
Marilyn Wall Bryant, also known as       *
Margaret Whitman Bryant, also known      *
as Margaret “Peggy” Whitman, also        *
known as Margaret Whitman “Peggy”        *
Bryant, also known as Margaret Bryant,   *
also known as Marge Bryant, also         *
known as Mari Bryant, also known as      *
Mary Bryant, also known as Anne          *
Bryant, also known as Ann Whitman,       *
also known as P. M. Whitman, also        *
known as Anne Margaret Whitmen,          *   Appeals from the United States
also known as Anne M. Whitman            *   Bankruptcy Appellate Panel
Bryant, also known as Anne Margaret      *   for the Eighth Circuit.
Whitman Bryant, also known as Anne       *
Margaret Whitman Bryant Trust, also      *
known as M. Whitman Bryant, also         *
known as M. Margaret Whitman             *
Bryant, also known as Catherine L.       *
Whitman, also known as Bryant Family     *
Trust, also known as Solutions, Inc.,    *
also known as Santa Barbara Mortgage     *
Co., Inc., also known as National        *
Supply Corporation, also known as TCI    *
Industries, also known as TCI            *
Investments, also known as T. N.         *
Ayrb Inv. Co., also known as             *
Transpacific Conservancy, Inc., also    *
known as M. Margaret Whitman            *
Bryant Trust Dated April 18, 1997,      *
also known as M. Margaret Whitman       *
Bryant Trust Dated May 18, 1997,        *
                                        *
             Debtor,                    *
                                        *
Marilyn M. Moss,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Steven C. Block,                        *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: May 6, 2002
                              Filed: May 10, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       In these consolidated appeals, Marilyn Moss appeals the Bankruptcy Appellate
Panel’s (BAP’s) affirmance of two bankruptcy court1 orders: (1) sustaining the
trustee’s objection to debtor’s exemptions, and (2) accepting a late-filed complaint.
We affirm. Although Moss raises many issues in these consolidated appeals, we
conclude that only one merits discussion.

      1
      The Honorable Jerry W. Venters, United States Bankruptcy Judge for the
Western District of Missouri.
                                         -2-
        Moss filed her bankruptcy petition in Missouri and the bankruptcy court
initially scheduled a meeting of creditors for September 2, 1998, noting the deadline
for filing complaints objecting to discharge or dischargeability of debts was
November 2. Moss did not appear on September 2, because she claimed to be
severely disabled by multiple sclerosis. Two judgment creditors appeared, however,
and alleged Moss had engaged in fraudulent and clandestine transfers of property in
relation to a prior bankruptcy action she had filed in California. Shortly thereafter,
the bankruptcy court entered an order noting that it was troubled by irregularities in
the record, and sua sponte extended indefinitely the time for filing complaints. The
court’s suspicions were soon confirmed: the purported administrator of Moss’s estate
informed the court that Moss had suddenly died and had virtually no remaining
assets; yet, she was discovered alive months later and was arrested for fraud in
relation to her Missouri bankruptcy.

        The trustee filed a complaint objecting to Moss’s discharge on April 7, 2000,
well after the original deadline, November 2, 1998. Moss argued in her response to
the complaint that the bankruptcy court lacked power sua sponte to extend the time
for filing complaints, and thus, the complaint was untimely. After trial, the
bankruptcy court entered judgment for the trustee and denied Moss her discharge.
The bankruptcy court found the prior sua sponte, indefinite extension of time for
filing complaints erroneous under Federal Rules of Bankruptcy Procedure 4004(a)-(b)
(complaints to discharge “shall be filed no later than 60 days after the first date set for
the meeting of creditors”; court may for cause grant extension of time “[o]n motion
of any party in interest, after hearing on notice”) and 9006(b)(3) (court may enlarge
time under Rule 4004(a) “only to the extent and under the conditions stated in [the
rule]”). The court thus set aside the extension order as clearly erroneous; however,
the court found the time limits non-jurisdictional and invoked 11 U.S.C. § 105(a)
(court may issue any order necessary or appropriate to carry out provisions of Title
11; no provision shall be construed to preclude the court from taking any action to
enforce court orders or rules, or to prevent abuse of process) to “correct” the

                                            -3-
bankruptcy court’s mistake and deem the complaint timely filed, in order to avoid
unjustly penalizing the trustee for relying on the extension order. The BAP affirmed
the bankruptcy court’s decision.

       We review the bankruptcy court’s legal conclusions de novo and its findings
of fact for clear error. See In re Vote, 276 F.3d 1024, 1026 (8th Cir. 2002). We
conclude the bankruptcy court had authority under section 105(a) to accept the
untimely complaint, because it was untimely due to the court’s own error. See In re
Isaacman, 26 F.3d 629, 631-32 (6th Cir. 1994) (bankruptcy court should exercise
equitable powers under § 105(a) to accept untimely complaint when creditor files
untimely complaint in reliance on incorrect notice of deadline); In re Themy, 6 F.3d
688, 690 (10th Cir. 1993) (courts almost uniformly allow out-of-time filing when
creditor relies on incorrect notice of deadline; court bears responsibility for correcting
its error when it affirmatively misleads creditor as to deadline); In re Anwiler, 958
F.2d 925, 926, 929 (9th Cir. 1992) (where creditors filed untimely complaint in
reliance on incorrect notice of deadline, bankruptcy court would have abused its
discretion if it had dismissed complaint as untimely).

      We have carefully reviewed Moss’s other arguments, and conclude they are
meritless. See 8th Cir. R. 47B. We also deny Moss’s motion for judicial notice. See
Minn. Fed’n of Teachers v. Randall, 891 F.2d 1354, 1359 n.9 (8th Cir. 1989) (per
curiam).
             Accordingly, we affirm.

A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -4-